UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-3492 HALLIBURTON COMPANY (a Delaware Corporation) 75-2677995 5 Houston Center 1401 McKinney, Suite 2400 Houston, Texas77010 (Address of Principal Executive Offices) Telephone Number – Area Code (713) 759-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerX Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of October 19, 2007, 881,153,038 shares of Halliburton Company common stock, $2.50 par value per share, were outstanding. HALLIBURTON COMPANY Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3-5 -Condensed Consolidated Statements of Operations 3 -Condensed Consolidated Balance Sheets 4 -Condensed Consolidated Statements of Cash Flows 5 -Notes to Condensed Consolidated Financial Statements 6-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-46 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1(a). Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures 50 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HALLIBURTON COMPANY Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 Millions of dollars and shares except per share data 2007 2006 2007 2006 Revenue: Services $ 2,951 $ 2,566 $ 8,217 $ 7,073 Product sales 977 826 2,868 2,373 Total revenue 3,928 3,392 11,085 9,446 Operating costs and expenses: Cost of services 2,111 1,770 5,908 4,957 Cost of sales 845 669 2,423 1,936 General and administrative 63 84 214 243 Gain on sale of business assets, net (1 ) (1 ) (51 ) (12 ) Total operating costs and expenses 3,018 2,522 8,494 7,124 Operating income 910 870 2,591 2,322 Interest expense (39 ) (40 ) (118 ) (124 ) Interest income 26 36 100 94 Other, net (1 ) (3 ) (6 ) (2 ) Income from continuing operations before income taxes and minority interest 896 863 2,567 2,290 Provision for income taxes (152 ) (257 ) (695 ) (725 ) Minority interest in net income of subsidiaries (18 ) (3 ) (22 ) (15 ) Income from continuing operations 726 603 1,850 1,550 Income from discontinued operations, net of income tax provision of $0, $61, $11, and $123 1 8 959 140 Net income $ 727 $ 611 $ 2,809 $ 1,690 Basic income per share: Income from continuing operations $ 0.83 $ 0.60 $ 2.00 $ 1.52 Income from discontinued operations, net - 0.01 1.04 0.13 Net income per share $ 0.83 $ 0.61 $ 3.04 $ 1.65 Diluted income per share: Income from continuing operations $ 0.79 $ 0.57 $ 1.93 $ 1.46 Income from discontinued operations, net - 0.01 0.99 0.13 Net income per share $ 0.79 $ 0.58 $ 2.92 $ 1.59 Cash dividends per share $ 0.09 $ 0.075 $ 0.255 $ 0.225 Basic weighted average common shares outstanding 880 1,011 925 1,021 Diluted weighted average common shares outstanding 917 1,048 961 1,062 See notes to condensed consolidated financial statements. 3 HALLIBURTON COMPANY Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Millions of dollars and shares except per share data 2007 2006 Assets Current assets: Cash and equivalents $ 735 $ 2,918 Receivables (less allowance for bad debts of $51 and $40) 3,109 2,629 Inventories 1,560 1,235 Investments in marketable securities 1,156 20 Current deferred income taxes 275 205 Current assets of discontinued operations - 3,898 Other current assets 386 285 Total current assets 7,221 11,190 Property, plant, and equipment, net of accumulated depreciation of $3,991 and $3,793 3,337 2,557 Goodwill 731 486 Noncurrent deferred income taxes 439 448 Noncurrent assets of discontinued operations - 1,497 Other assets 741 682 Total assets $ 12,469 $ 16,860 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 798 $ 655 Accrued employee compensation and benefits 525 496 Income tax payable 216 146 Deferred revenue 188 171 Current maturities of long-term debt 10 26 Current liabilities of discontinued operations - 2,831 Other current liabilities 454 409 Total current liabilities 2,191 4,734 Long-term debt 2,796 2,783 Employee compensation and benefits 503 474 Noncurrent liabilities of discontinued operations - 981 Other liabilities 692 443 Total liabilities 6,182 9,415 Minority interest in consolidated subsidiaries 90 69 Shareholders’ equity: Common shares, par value $2.50 per share – authorized 2,000 shares, issued 1,062 and 1,060 shares 2,655 2,650 Paid-in capital in excess of par value 1,694 1,689 Accumulated other comprehensive income (loss) (178 ) (437 ) Retained earnings 7,591 5,051 11,762 8,953 Less 181 and 62 shares of treasury stock, at cost 5,565 1,577 Total shareholders’ equity 6,197 7,376 Total liabilities and shareholders’ equity $ 12,469 $ 16,860 See notes to condensed consolidated financial statements. 4 HALLIBURTON COMPANY Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30 Millions of dollars 2007 2006 Cash flows from operating activities: Net income $ 2,809 $ 1,690 Adjustments to reconcile net income to net cash from operations: Income from discontinued operations (959 ) (140 ) Depreciation, depletion, and amortization 417 356 Provision (benefit) for deferred income taxes, including $(15) and $23 related to discontinued operations (82 ) 558 Gain on sale of assets (51 ) (19 ) Other changes: Receivables (318 ) (265 ) Inventories (320 ) (252 ) Accounts payable 109 144 Contributions to pension plans (23 ) (57 ) Other 237 (80 ) Cash flows from continuing operations 1,819 1,935 Cash flows from discontinued operations (55 ) 335 Total cash flows from operating activities 1,764 2,270 Cash flows from investing activities: Capital expenditures (1,064 ) (569 ) Sales of property, plant, and equipment 124 108 Dispositions (acquisitions) of business assets, net of cash acquired or disposed (447 ) 7 Sales (purchases) of short-term investments in marketable securities, net (1,113 ) – Investments – restricted cash 55 – Other investing activities (21 ) (10 ) Cash flows from continuing operations (2,466 ) (464 ) Cash flows from discontinued operations (13 ) 233 Total cash flows from investing activities (2,479 ) (231 ) Cash flows from financing activities: Payments to reacquire common stock (1,303 ) (1,056 ) Proceeds from exercises of stock options 92 146 Borrowings (repayments) of short-term debt, net (2 ) (14 ) Payments of long-term debt (3 ) (323 ) Payments of dividends to shareholders (235 ) (231 ) Tax benefit from exercise of options and restricted stock 22 – Other financing activities (4 ) (3 ) Cash flows from continuing operations (1,433 ) (1,481 ) Cash flows from discontinued operations (18 ) (18 ) Total cash flows from financing activities (1,451 ) (1,499 ) Effect of exchange rate changes on cash (17 ) (13 ) Increase (decrease) in cash and equivalents (2,183 ) 527 Cash and equivalents at beginning of period 2,918 2,001 Cash and equivalents at end of period $ 735 $ 2,528 Supplemental disclosure of cash flow information: Cash payments during the period for: Interest from continuing operations $ 118 $ 135 Income taxes from continuing operations $ 689 $ 202 See notes to condensed consolidated financial statements. 5 HALLIBURTON COMPANY Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared using generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X.Accordingly, these financial statements do not include all information or footnotes required by generally accepted accounting principles for annual financial statements and should be read together with our 2006 Annual Report on Form 10-K. Certain prior period amounts have been reclassified to be consistent with the current presentation. Our accounting policies are in accordance with generally accepted accounting principles in the United States of America.The preparation of financial statements in conformity with these accounting principles requires us to make estimates and assumptions that affect: - the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements; and - the reported amounts of revenue and expenses during the reporting period. Ultimate results could differ from our estimates. In our opinion, the condensed consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position as of September 30, 2007, the results of our operations for the three and nine months ended September 30, 2007 and 2006, and our cash flows for the nine months ended September 30, 2007 and 2006.Such adjustments are of a normal recurring nature.The results of operations for the three and nine months ended September 30, 2007 may not be indicative of results for the full year. As the result of realigning our products and services during the third quarter of 2007, we are now reporting two business segments.See Note 4 for further information.Additionally, KBR, Inc. (KBR) has been reclassified to discontinued operations in the condensed consolidated financial statements.All prior periods presented reflect these changes. Note 2.KBR, Inc. Separation In November 2006, KBR completed an initial public offering (IPO), in which it sold approximately 32 million shares of KBR, Inc. common stock at $17.00 per share.Proceeds from the IPO were approximately $508 million, net of underwriting discounts and commissions and offering expenses.The increase in the carrying amount of our investment in KBR, Inc., resulting from the IPO, was recorded in “Paid-in capital in excess of par value” on our condensed consolidated balance sheet at December 31, 2006.On April 5, 2007, we completed the separation of KBR from us by exchanging the 135.6 million shares of KBR, Inc. common stock owned by us on that date for 85.3 million shares of our common stock.In the second quarter of 2007, we recorded a gain on the disposition of KBR, Inc. of approximately $933 million, net of tax and the estimated fair value of the indemnities and guarantees provided to KBR as described below, which is included in income from discontinued operations on the condensed consolidated statement of operations. The following table presents the financial results of KBR, Inc. as discontinued operations in our condensed consolidated statements of operations.For accounting purposes, we ceased including KBR’s operations in our results effective March 31, 2007. Three Months Ended Nine Months Ended September 30 September 30 Millions of dollars 2007 2006 2007 2006 Revenue $ - $ 2,439 $ 2,250 $ 7,114 Operating income $ - $ 96 $ 62 $ 118 Net income $ - $ 10 $ 23 (a) $ 141 (a) Net income for the nine months ended September 30, 2007 represents our 81% share of KBR, Inc.’s results. 6 We entered into various agreements relating to the separation of KBR, including, among others, a master separation agreement, a registration rights agreement, a tax sharing agreement, transition services agreements, and an employee matters agreement.The master separation agreement provides for, among other things, KBR’s responsibility for liabilities related to its business and Halliburton’s responsibility for liabilities unrelated to KBR’s business.Halliburton provides indemnification in favor of KBR under the master separation agreement for certain contingent liabilities, including Halliburton’s indemnification of KBR and any of its greater than 50%-owned subsidiaries as of November 20, 2006, the date of the master separation agreement, for: - fines or other monetary penalties or direct monetary damages, including disgorgement, as a result of a claim made or assessed by a governmental authority in the United States, the United Kingdom, France, Nigeria, Switzerland, and/or Algeria, or a settlement thereof, related to alleged or actual violations occurring prior to November 20, 2006 of the United States Foreign Corrupt Practices Act (FCPA) or particular, analogous applicable foreign statutes, laws, rules, and regulations in connection with investigations pending as of that date, including with respect to the construction and subsequent expansion by TSKJ of a natural gas liquefaction complex and related facilities at Bonny Island in Rivers State, Nigeria; and - all out-of-pocket cash costs and expenses, or cash settlements or cash arbitration awards in lieu thereof, KBR may incur after the effective date of the master separation agreement as a result of the replacement of the subsea flowline bolts installed in connection with the Barracuda-Caratinga project.See Note 10 for further discussion of these matters. Additionally, the Halliburton performance guarantees, surety bond guarantees, and letter of credit guarantees that are currently in place in favor of KBR’s customers or lenders will continue until these guarantees expire at the earlier of:(1) the termination of the underlying project contract or KBR obligations thereunder or (2) the expiration of the relevant credit support instrument in accordance with its terms or release of such instrument by the customer.Further, KBR and we have agreed that, until December 31, 2009, we will issue additional guarantees, indemnification, and reimbursement commitments for KBR’s benefit in connection with (a) letters of credit necessary to comply with KBR’s Egypt Basic Industries Corporation ammonia plant contract, KBR’s Allenby & Connaught project, and all other KBR contracts that were in place as of December 15, 2005; (b) surety bonds issued to support new task orders pursuant to the Allenby & Connaught project, two job order contracts for KBR’s Government and Infrastructure segment, and all other KBR contracts that were in place as of December 15, 2005; and (c) performance guarantees in support of these contracts.KBR will compensate Halliburton for these guarantees and indemnify Halliburton if Halliburton is required to perform under any of these guarantees. As a result of these agreements, we recorded $190 million, as a reduction of the gain on the disposition of KBR, to reflect the estimated fair value of the above indemnities and guarantees, net of the associated estimated future tax benefit.The estimated fair value of these indemnities and guarantees are primarily included in “Other liabilities” on the condensed consolidated balance sheet. The tax sharing agreement provides for allocations of United States and certain other jurisdiction tax liabilities between us and KBR.Under the transition services agreements, we continue to provide various interim corporate support services to KBR, and KBR continues to provide various interim corporate support services to us.The fees are determined on a basis generally intended to approximate the fully allocated direct and indirect costs of providing the services, without any profit.Under an employee matters agreement, Halliburton and KBR have allocated liabilities and responsibilities related to current and former employees and their participation in certain benefit plans.Among other items, the employee matters agreement provided for the conversion, which occurred upon completion of the separation of KBR, of stock options and restricted stock awards (with restrictions that had not yet lapsed as of the final separation date) granted to KBR employees under our 1993 Stock and Incentive Plan (1993 Plan) to options and restricted stock awards covering KBR common stock.As of April 5, 2007, these awards consisted of 1.2 million options with a weighted average exercise price per share of $15.01 and approximately 600,000 restricted shares with a weighted average grant-date fair value per share of $17.95 under our 1993 Plan. 7 Note 3.Acquisitions and Dispositions PSL Energy Services Limited In July 2007, we acquired the entire share capital of PSL Energy Services Limited (PSLES), a leading eastern hemisphere provider of process, pipeline, and well intervention services.PSLES has operational bases in the United Kingdom, Norway, the Middle East, Azerbaijan, Algeria, and Asia Pacific.As a result of the acquisition, we are expecting to enhance our existing product offerings throughout the eastern hemisphere.We paid approximately $320 million for PSLES, consisting of $316 million in cash and $4 million in debt assumed, subject to adjustment for working capital purposes, and, as of September 30, 2007, we had recorded goodwill of $136 million and intangible assets of $54 million on a preliminary basis until our analysis of the fair value of assets acquired and liabilities assumed is complete.Beginning in July 2007, PSLES’s results of operations are included in our Completion and Production segment. Dresser, Ltd. interest As a part of our sale of Dresser Equipment Group in 2001, we retained a small equity interest in Dresser Inc.’s Class A common stock.Dresser Inc. was later reorganized as Dresser, Ltd., and we exchanged our shares for shares of Dresser, Ltd.In May 2007, we sold our remaining interest in Dresser, Ltd.We received $70 million in cash from the sale and recorded a $49 million gain.This investment was reflected in “Other assets” on our condensed consolidated balance sheet at December 31, 2006. Ultraline Services Corporation In January 2007, we acquired all intellectual property, current assets, and existing business associated with Calgary-based Ultraline Services Corporation (Ultraline), a division of Savanna Energy Services Corp.Ultraline is a provider of wireline services in Canada.We paid approximately $178 million for Ultraline.As of September 30, 2007, we had recorded goodwill of $108 million and intangible assets of $41 million.Beginning in January 2007, Ultraline’s results of operations are included in our Drilling and Evaluation segment. Note 4.Business Segment Information Subsequent to the KBR separation, in the third quarter of 2007, we realigned our products and services to improve operational and cost management efficiencies, better serve our customers, and become better aligned with the process of exploring for and producing from oil and natural gas wells.We now operate under two divisions, which form the basis for the two operating segments we now report:the Completion and Production segment and the Drilling and Evaluation segment.All periods presented reflect reclassifications related to the change in operating segments and the reclassification of certain amounts between the operating segments and Corporate and other.The two KBR segments have been reclassified to discontinued operations as a result of the separation of KBR from us. Following is a discussion of our operating segments. Completion and Production delivers cementing, stimulation, intervention, and completion services.This segment consists of production enhancement services, completion tools and services, and cementing services. Production enhancement services include stimulation services, pipeline process services, sand control services, and well intervention services.Stimulation services optimize oil and gas reservoir production through a variety of pressure pumping services, nitrogen services, and chemical processes, commonly known as hydraulic fracturing and acidizing.Pipeline process services include pipeline and facility testing, commissioning, and cleaning via pressure pumping, chemical systems, specialty equipment, and nitrogen, which are provided to the midstream and downstream sectors of the energy business.Sand control services include fluid and chemical systems and pumping services for the prevention of formation sand production.Well intervention services enable live well intervention and continuous pipe deployment capabilities through the use of hydraulic workover systems and coiled tubing tools and services. Completion tools and services include subsurface safety valves and flow control equipment, surface safety systems, packers and specialty completion equipment, intelligent completion systems, expandable liner hanger systems, sand control systems, well servicing tools, and reservoir performance services.Reservoir performance services include testing tools, real-time reservoir analysis, and data acquisition services.Additionally, completion tools and services include WellDynamics, an intelligent well completions joint venture, which we consolidate for accounting purposes. 8 Cementing services involve bonding the well and well casing while isolating fluid zones and maximizing wellbore stability.Our cementing service line also provides casing equipment. Drilling and Evaluation provides field and reservoir modeling, drilling, evaluation, and precise well-bore placement solutions that enable customers to model, measure, and optimize their well construction activities.This segment consists of Baroid Fluid Services, Sperry Drilling Services, Security DBS Drill Bits, wireline and perforating services, Landmark, and project management. Baroid Fluid Services provides drilling fluid systems, performance additives, solids control, and waste management services for oil and gas drilling, completion, and workover operations. Sperry Drilling Services provides drilling systems and services.These services include directional and horizontal drilling, measurement-while-drilling, logging-while-drilling, multilateral systems, underbalanced applications, and rig site information systems.Our drilling systems offer directional control while providing important measurements about the characteristics of the drill string and geological formations while drilling directional wells.Real-time operating capabilities enable the monitoring of well progress and aid decision-making processes. Security DBS Drill Bits provides roller cone rock bits, fixed cutter bits, and related downhole tools used in drilling oil and gas wells.In addition, coring equipment and services are provided to acquire cores of the formation drilled for evaluation. Wireline and perforating services include open-hole wireline services that provide information on formation evaluation, including resistivity, porosity, and density, rock mechanics, and fluid sampling.Also offered are cased-hole and slickline services, which provide cement bond evaluation, reservoir monitoring, pipe evaluation, pipe recovery, mechanical services, well intervention, and perforating.Perforating services include tubing-conveyed perforating services and products. Landmark is a supplier of integrated exploration, drilling, and production software information systems, as well as consulting and data management services for the upstream oil and gas industry. This segment also provides oilfield project management and integrated solutions to independent, integrated, and national oil companies.These offerings make use of all of our oilfield services, products, technologies, and project management capabilities to assist our customers in optimizing the value of their oil and gas assets. The following table presents information on our business segments.“Corporate and other” includes corporate expenses and other operational transactions that do not specifically relate to the business segments. Three Months Ended Nine Months Ended September 30 September 30 Millions of dollars 2007 2006 2007 2006 Revenue: Completion and Production $ 2,187 $ 1,896 $ 6,097 $ 5,279 Drilling and Evaluation 1,741 1,496 4,988 4,167 Total revenue $ 3,928 $ 3,392 $ 11,085 $ 9,446 Operating income (loss): Completion and Production $ 596 $ 564 $ 1,628 $ 1,543 Drilling and Evaluation 372 368 1,082 943 Corporate and other (58 ) (62 ) (119 ) (164 ) Total operating income $ 910 $ 870 $ 2,591 $ 2,322 9 Intersegment revenue was immaterial.Our equity in earnings and losses of unconsolidated affiliates that are accounted for by the equity method is included in revenue and operating income of the applicable segment. September 30, December 31, Millions of dollars 2007 2006 Total assets: Completion and Production $ 4,779 $ 3,636 Drilling and Evaluation 4,402 3,566 Shared energy services 853 1,216 Corporate and other 2,435 3,047 Discontinued operations - 5,395 Total $ 12,469 $ 16,860 Not all assets are associated with specific segments.Those assets specific to segments include receivables, inventories, certain identified property, plant, and equipment (including field service equipment), equity in and advances to related companies, and goodwill.The remaining assets, such as cash, are considered to be shared among the segments and are included in “Shared energy services.” As of September 30, 2007, 36% of our gross trade receivables were from customers in the United States.As of December 31, 2006, 39% of our gross trade receivables were from customers in the United States.No other country accounted for more than 10% of our gross trade receivables at these dates. Note 5.Inventories Inventories are stated at the lower of cost or market.In the United States, we manufacture certain finished products and have parts inventories for drill bits, completion products, bulk materials, and other tools that are recorded using the last-in, first-out method totaling $74 million at September 30, 2007 and $58 million at December 31, 2006.If the weighted average cost method was used, total inventories would have been $23 million higher than reported at September 30, 2007 and $20 million higher than reported at December 31, 2006.Inventories consisted of the following: September 30, December 31, Millions of dollars 2007 2006 Finished products and parts $ 1,050 $ 883 Raw materials and supplies 394 256 Work in process 116 96 Total $ 1,560 $ 1,235 Finished products and parts are reported net of obsolescence reserves of $69 million at September 30, 2007 and $63 million at December 31, 2006. Note 6.Investments Investments in marketable securities At September 30, 2007, we had $1.2 billion invested in marketable securities, consisting of auction-rate securities and variable-rate demand notes.Our auction-rate securities and variable-rate demand notes are classified as available-for-sale and recorded at fair value.At December 31, 2006, our investments in marketable securities were $20 million. 10 Restricted and committed cash At September 30, 2007, we had restricted cash of $53 million, which primarily consisted of collateral for potential future insurance claim reimbursements, included in “Other assets.”At December 31, 2006, we had restricted cash of $108 million in “Other assets,” which primarily consisted of similar items.The $55 million decrease in restricted cash primarily reflects the release, due to the separation of KBR, of collateral related to potential insurance claim reimbursements. Note 7.Debt The stock conversion rate for the $1.2 billion of 3.125% convertible senior notes issued in June 2003 changed to 53.2993 shares of common stock per each $1,000 principal amount of the convertible senior notes in the third quarter of 2007 due to the increased quarterly dividend paid on the common stock. On July 9, 2007, we entered into a new unsecured $1.2 billion five-year revolving credit facility that replaced our then existing unsecured $1.2 billion five-year revolving credit facility with generally similar terms and conditions except that the new facility does not contain any financial covenants.The purpose of the facility is to provide commercial paper support, general working capital, and credit for other corporate purposes.There were no cash drawings under the revolving credit facility as of September 30, 2007. Note 8.Comprehensive Income The components of other comprehensive income included the following: Three Months Ended Nine Months Ended September 30 September 30 Millions of dollars 2007 2006 2007 2006 Net income $ 727 $ 611 $ 2,809 $ 1,690 Cumulative translation adjustments – 14 – 51 Realization of (gains) losses included in net income – 2 (24 ) (14 ) Net cumulative translation adjustments – 16 (24 ) 37 Realized pension liability adjustments – – 282 – Unrealized net gains (losses) on investments and derivatives – (10 ) 1 11 Realization of gains on investments and derivatives included in net income – (1 ) – (1 ) Net unrealized gains (losses) on investments and derivatives – (11 ) 1 10 Total comprehensive income $ 727 $ 616 $ 3,068 $ 1,737 Accumulated other comprehensive income consisted of the following: September 30, December 31, Millions of dollars 2007 2006 Cumulative translation adjustments $ (62 ) $ (38 ) Pension liability adjustments (118 ) (400 ) Unrealized gains on investments and derivatives 2 1 Total accumulated other comprehensive income $ (178 ) $ (437 ) 11 Note 9.Asbestos Insurance Recoveries Several of our subsidiaries or former subsidiaries, particularly DII Industries LLC and Kellogg Brown & Root LLC, had been named as defendants in a large number of asbestos- and silica-related lawsuits.Effective December 31, 2004, we resolved all open and future claims in the prepackaged Chapter 11 proceedings of DII Industries LLC, Kellogg Brown & Root LLC, and our other affected subsidiaries (which were filed on December 16, 2003) when the plan of reorganization became final and nonappealable. During 2004, we settled insurance disputes with substantially all the insurance companies for asbestos- and silica-related claims and all other claims under the applicable insurance policies and terminated all the applicable insurance policies.Under the terms of our insurance settlements, we would receive cash proceeds with a nominal amount of approximately $1.5 billion and with a then present value of approximately $1.4 billion for our asbestos- and silica-related insurance receivables.Cash payments of approximately $24 million related to these receivables were received in the first nine months of 2007.At September 30, 2007, the remaining amounts that we will receive under the terms of the settlement agreements totaled $238 million or $223 million on a present value basis, to be paid in several installments through 2010.Of the $223 million recorded at September 30, 2007, $90 million was classified as current. Under the insurance settlements entered into as part of the resolution of our Chapter 11 proceedings, we have agreed to indemnify our insurers under certain historic general liability insurance policies in certain situations.We have concluded that the likelihood of any claims triggering the indemnity obligations is remote, and we believe any potential liability for these indemnifications will be immaterial.At September 30, 2007, we had not recorded any liability associated with these indemnifications. Note 10.Commitments and Contingencies Foreign Corrupt Practices Act investigations The Securities and Exchange Commission (SEC) is conducting a formal investigation into whether improper payments were made to government officials in Nigeria through the use of agents or subcontractors in connection with the construction and subsequent expansion by TSKJ of a multibillion dollar natural gas liquefaction complex and related facilities at Bonny Island in Rivers State, Nigeria.The Department of Justice (DOJ) is also conducting a related criminal investigation.The SEC has also issued subpoenas seeking information, which we and KBR are furnishing, regarding current and former agents used in connection with multiple projects, including current and prior projects, over the past 20 years located both in and outside of Nigeria in which the Halliburton energy services business, KBR or affiliates, subsidiaries or joint ventures of Halliburton or KBR, are or were participants.In September 2006 and October 2007, the SEC and the DOJ, respectively, each requested that we enter into anagreement to extend the statute of limitationswith respect to its investigation.We anticipate that we will enter into an appropriateagreement with each of the SEC and the DOJ. TSKJ is a private limited liability company registered in Madeira, Portugal whose members are Technip SA of France, Snamprogetti Netherlands B.V. (a subsidiary of Saipem SpA of Italy), JGC Corporation of Japan, and Kellogg Brown & Root LLC (a subsidiary of KBR), each of which had an approximate 25% interest in the venture.TSKJ and other similarly owned entities entered into various contracts to build and expand the liquefied natural gas project for Nigeria LNG Limited, which is owned by the Nigerian National Petroleum Corporation, Shell Gas B.V., Cleag Limited (an affiliate of Total), and Agip International B.V. (an affiliate of ENI SpA of Italy). The SEC and the DOJ have been reviewing these matters in light of the requirements of the FCPA.In addition to performing our own investigation, we have been cooperating with the SEC and the DOJ investigations and with other investigations in France, Nigeria, and Switzerland regarding the Bonny Island project.The government of Nigeria gave notice in 2004 to the French magistrate of a civil claim as an injured party in the French investigation.We are not aware of any further developments with respect to this claim.We also believe that the Serious Fraud Office in the United Kingdom is conducting an investigation relating to the Bonny Island project.Our Board of Directors has appointed a committee of independent directors to oversee and direct the FCPA investigations.Through our committee of independent directors, we will continue to oversee and direct the investigations. 12 The matters under investigation relating to the Bonny Island project cover an extended period of time (in some cases significantly before our 1998 acquisition of Dresser Industries and continuing through the current time period).We have produced documents to the SEC and the DOJ from the files of numerous officers and employees of Halliburton and KBR, including current and former executives of Halliburton and KBR, both voluntarily and pursuant to company subpoenas from the SEC and a grand jury, and we are making our employees and KBR is making its employees available to the SEC and the DOJ for interviews.In addition, the SEC has issued a subpoena to A. Jack Stanley, who formerly served as a consultant and chairman of Kellogg Brown
